Citation Nr: 0805076	
Decision Date: 02/13/08    Archive Date: 02/20/08	

DOCKET NO.  03-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss and 
tinnitus. 

2.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus. 

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right knee fracture. 

4.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus. 

5.  Entitlement to an evaluation in excess of 20 percent each 
for diabetic neuropathy of the right and left lower 
extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1970 to 
November 1973.  The veteran is shown to have had 
approximately one year service in the Republic of Vietnam 
with documented service in aircraft hydraulic and pneumatic 
maintenance with no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Hearing loss and tinnitus are first shown to have 
manifested many years after service, and the only clinical 
opinion on file is against the veteran's claim that they are 
attributable to acoustic trauma during service.  

3.  All clinical opinions on file are against a finding that 
the veteran's hypertension is secondary to his service-
connected diabetes mellitus.

4.  The veteran's right knee disability is manifested by 
chronic pain and swelling, but multiple examinations reveal 
essentially normal range of motion, mild to no instability, 
minimal degenerative changes, and no loss of muscle strength 
other than bilateral lower extremity peripheral neuropathy 
which is separately evaluated.  

5.  The veteran's bilateral diabetic neuropathy of the lower 
extremities is mild to moderate for each lower leg with 
evidence of tingling and loss of sensation, but bilateral 
foot pain is attributable to peripheral vascular disease, 
bilateral pes planus, tinea pedis and onychomycosis of the 
nails, which are not themselves causally attributable to 
diabetes or service, and the evidence on file does not more 
nearly approximately a characterization of moderately severe 
incomplete paralysis of either leg.  

6.  The veteran's diabetes requires insulin, oral 
hypoglycemic agents and a restricted diet, but does not 
include any restriction of activities ordered by treating 
physicians.  


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Hypertension is not secondary to service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right knee fracture have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2007).  

4.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5102 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic 
Code 7193 (2007).  

5.  The criteria for evaluations in excess of 20 percent for 
diabetic neuropathy of each leg have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic 
Code 8620 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in August 2001, 
prior to the issuance of any rating decision now on appeal.  
This notice informed him of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
During the lengthy pendency of this appeal, the veteran was 
provided multiple other formal VCAA notices.  The veteran has 
also been provided all of the relevant laws and regulations 
governing the adjudication of his claims, both for service 
connection and for increased evaluations for particular 
disabilities.  

In April 2005, the veteran reported that all of his medical 
treatment records were with the local VA medical center.  All 
known available evidence has been collected for review, 
including the service medical records, and records of the 
veteran's treatment and evaluation with VA.  The veteran has 
been provided with multiple VA examinations which are 
adequate for rating purposes, and which have included a 
review of the claims folder and request for opinions when 
necessary consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
The veteran has also availed himself of his right to present 
testimony at hearings both at the RO and before the 
undersigned in January 2007.  The veteran does not argue nor 
the evidence on file suggest that there remains any 
outstanding relevant evidence which has not been collected 
for review.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss and tinnitus) and 
hypertension, which are shown to have become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  This is referred to as secondary service 
connection.  38 C.F.R. § 3.310(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Impaired hearing for VA compensation purposes will not be 
considered to be a disability until and unless the auditory 
thresholds in any of the relevant frequencies for speech of 
500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater, or when the auditory thresholds for at least three 
of these relevant frequencies are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.85.  Additionally, 
the US Court of Appeals for Veterans Claims (Court) has held 
that the threshold for normal hearing is from 0 to 
20 decibels, and that threshold levels above 20 decibels 
indicate at least some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.10.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing a service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  This is the rule against 
pyramiding of disability evaluations.  38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or to other pathology, or 
due to pain supported by adequate pathology.  
38 C.F.R. § 4.40.  

As regards the joints, factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to more or less movement 
than normal, weakened movement, excess fatigability, pain, 
incoordination, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 
(1995).  

The criteria for evaluation of the specific disabilities at 
issue in this appeal will be provided under the discussion of 
each disability.  

Analysis:  The Board has considered all of the considerable 
evidence on file with respect to the issues on appeal, 
including the veteran's testimony provided at hearings 
conducted at the RO before a hearing officer and a video 
conference hearing conducted before the undersigned.  That 
testimony has been carefully considered but will not be 
repeated in this decision.

The veteran filed his initial claim for service connection 
for hearing loss and tinnitus in February 2001, some 27 years 
after he was separated from service.  In written statements 
and in testimony he has argued that he was exposed to a loud 
noise environment and acoustic trauma during service 
performing his documented duties in hydraulics and pneumatics 
working in and around aircraft and flight lines.  

The service medical records do not contain any complaints, 
findings, treatment or diagnosis of hearing loss or tinnitus 
at any time during service.  The veteran's physical 
examination for service separation in October 1973 included 
an audiometric examination which revealed the veteran had 
essentially normal hearing for each ear.  The Board notes 
that at the time the veteran filed his initial claim for VA 
disability compensation in February 1982, he did not claim to 
have hearing loss or tinnitus attributable to service.  He 
also did not complain of hearing loss or tinnitus at the time 
of VA examinations in 1982, 1983, 1984, and 1989.  

Following his claim for service connection, the veteran was 
provided a VA audiometric examination in May 2002.  At this 
time, audiometric testing showed the veteran met the 
requirements for recognition of hearing loss disability for 
VA purposes at 38 C.F.R. § 3.385 for each ear based upon both 
pure tone decibel thresholds at the relevant frequencies of 
speech, and on speech discrimination scores.  This 
examination did not identify any chronic disease of the inner 
or outer ear.  The veteran also reported his exposure to 
acoustic trauma during service and did note that he had ear 
protection when working around jet engines.  He reported 
working in a variety of occupations following service 
separation, including as a carpenter, in construction work, 
and in foundry work.  He acknowledged that some of this work 
also had a loud noise environment.  

The VA audiologist did not have access to the veteran's 
claims folder at this time, and his examination was returned 
to him by the RO for review and a request for production of 
opinions.  Upon review of this evidence, the audiologist 
noted that the veteran did have an audiometric examination at 
pre-induction that did reveal a left ear high frequency 
hearing loss for a single decibel threshold of 40 at 4,000 
Hertz for the left ear.  However, the audiologist further 
noted that when the veteran was discharged, his hearing test 
was entirely normal.  The audiologist further noted that the 
veteran then had no objective mention or documentation of any 
hearing problem or tinnitus for many years until March 2001 
when he filed his current claim.  Upon review of the evidence 
during service and the absence of any objective evidence of 
hearing loss or tinnitus for several decades after service, 
the audiologist concluded that hearing loss and tinnitus were 
more than likely not related to events which occurred during 
the veteran's military service.  He wrote that the veteran's 
tinnitus was likely a comorbid manifestation of his hearing 
problem, and his hearing problem did not occur until fairly 
recently.  He wrote that it was highly unlikely that the 
veteran experienced tinnitus from events that occurred in the 
service in light of normal hearing as tested at service 
separation.  

A preponderance of the evidence on file is against the 
veteran's claims for service connection for hearing loss and 
tinnitus.  Although the service records do reveal some 
testing results which show hearing at certain frequencies as 
less than normal, his audiometric examination at separation 
was entirely normal at all of the relevant frequencies for 
speech.  There is no objective evidence that the veteran ever 
complained or sought treatment for ringing ears or tinnitus 
at any time during service.  Following service separation, 
there is a complete absence of any objective evidence of 
hearing loss or tinnitus for some 27 years until he filed his 
current claim.  It is also noteworthy that the veteran did 
not claim entitlement to service connection for hearing loss 
or tinnitus at the time of his initial 1982 claim for service 
connection and failed to mention it at multiple VA 
examinations throughout the 1980's.  The only competent 
clinical opinion on file is against the veteran's claims, and 
the veteran did not submit any medical opinion in support of 
his claims.  

The veteran also claims entitlement to service connection for 
hypertension as secondary to his now-service-connected 
diabetes mellitus.  The veteran does not contend, and the 
evidence does not show that the veteran had a diagnosis of 
hypertension at any time during or to a compensable degree 
within one year after he was separated from service in 1973.  

In October 2001, the veteran was provided a VA examination 
for diabetes.  His medical record was available for review.  
The diagnosis from this examination was both diabetes and 
hypertension.  This physician wrote that even though there 
was an increased incidence of hypertension in persons with 
Type II diabetes and vice versa, "this does not imply a 
causal relationship."  

In October 2003, the veteran was again examined by VA for his 
diabetes and the medical record was provided for review in 
conjunction with examination.  The examining physician stated 
that the record revealed that the veteran was diagnosed with 
both diabetes and hypertension in 1999 at the age of 47.  The 
physician also wrote that the veteran's hypertension was not 
secondary to diabetes.  

In April 2006, the veteran was again provided a VA 
examination of his diabetes, and the claims folder was 
provided for review in conjunction with examination.  In 
response to a specific question asked, the examining 
physician stated the veteran's hypertension was not causally 
attributable to his diabetes because they were diagnosed at 
the same time (and therefore one could not cause the other, 
and also because the veteran had normal renal functions and 
normal microalbumin).  

A preponderance of the competent clinical evidence on file is 
against the veteran's claim for secondary service connection 
for hypertension.  There are two medical opinions against the 
veteran's claim, and each of the physicians who provided this 
opinion had access to and reviewed his claims folder.  The 
most recent opinion provides reasons for his opinion, 
including that diabetes and hypertension arose at the same 
time, and that the veteran had normal renal (kidney) 
functions and normal microalbumin, which might be indicators 
of a cause-and-effect relationship.  The veteran did not 
submit any competent clinical evidence or opinion supporting 
his claim, and the veteran is not shown to have the requisite 
medical expertise to provide any form of competent clinical 
opinion on this issue.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The veteran claims entitlement to an evaluation in excess of 
10 percent for his service-connected right knee which has 
been evaluated under Diagnostic Code 5257 as having slight 
instability.  Historically, the service medical records 
reveal that in July 1973, the veteran sustained a right knee 
trauma, but examination revealed tenderness without any 
effusion, crepitation or instability, and with full range of 
motion.  X-ray studies were entirely negative and the 
impression was a mild right knee strain.  A VA X-ray study in 
1982 revealed evidence of old previous trauma, possibly a 
fracture involving the lateral cortical surface of the tibia.  
Examination at this time revealed no swelling, no laxity, 
full range of motion and an entirely normal examination.  The 
veteran was granted service connection for this service-
related injury, but it was evaluated as noncompensable until 
an increase to 10 percent for slight instability was granted, 
effective from the date of the veteran's current February 
2001 claim.  

An October 2001 VA examination of the knee recorded the 
veteran's complaints of recently increasing symptoms of pain 
and tenderness.  He also complained of chronic swelling.  
There had been no surgery, and no brace or cane was needed.  
The veteran could ambulate without assistance.  There was 
some medial and lateral joint line tenderness, but no pain 
with range of motion testing, which was from 0 to 140 degrees 
(which is full range of motion, in accord with 38 C.F.R. 
§ 4.71a, Plate II).  There was some patellofemoral 
crepitation.  There was no effusion or swelling, and the knee 
was stable to medial, lateral and anterior posterior testing.  
The associated VA neurological examination completed the same 
month revealed normal muscle bulk, tone, power and 
coordination of the lower extremities.  VA X-ray study of the 
right knee this same month revealed no evidence of fracture 
or dislocation and no destructive bone changes.  The 
impression was no significant bone pathology of the right 
knee.  

In April 2002, the veteran was seen as an outpatient.  He was 
72.5 inches tall and weighed 322 pounds.  The right knee was 
noted to have a moderate effusion and was tender to 
palpation.  However, there was negative retropatellar 
tenderness, negative patellar grind test, negative drawer and 
McMurray's bilaterally, and no collateral ligament laxity on 
either side.  Range of motion was normal.  Lower extremity 
strength was normal at 5/5 and the impression was probable 
early arthritis of the right knee, obesity exacerbating, and 
deconditioning exacerbating.  It was also noted that the 
veteran had decreased sensation to pinprick bilaterally in a 
stocking pattern from mid-shin down, but this would be 
attributable lower extremity neuropathy, and not to the knee 
injury.  

The veteran was provided another VA orthopedic examination of 
the knee in October 2003, which included claims folder 
review.  It was noted that previous X-ray studies did not 
reveal any residual bony injury of the knee.  He had had 
fluid drained from the knee, and had anti-inflammatory 
injections in the knee, but there had never been any surgery, 
no dislocation, no recurrent subluxation or inflammatory 
arthritis.  Examination revealed range of motion to be nearly 
full from 0 to 135 degrees, with no pain on motion "today."  
He had recently had an injection which might explain the 
painless motion.  There was no effusion, redness, edema, 
guarding or ankylosis.  The knee was stable to medial, 
lateral, anterior and posterior testing, and McMurray's was 
negative.  X-ray studies at this time again confirmed no 
fracture or dislocation with a bilateral narrowing of the 
medial compartment of both knees, greater right than left.  
Minimal hypertrophic changes were identified, but without any 
acute bony abnormality.  

The veteran is in receipt of a 10 percent evaluation for 
slight instability under Diagnostic Code 5257.  No 
instability of the knee of any kind is actually identified in 
the objective medical evidence on file so an increase to 
20 percent for moderate recurrent subluxation or lateral 
instability under Diagnostic Code 5257 is not warranted.  The 
veteran is not shown to have any internal bone or cartilage 
displacement or abnormality, so a 20 percent evaluation under 
Diagnostic Code 5258 for dislocated semilunar cartilage is 
also not warranted.  

All range of motion testing on file shows essentially normal 
range of motion or limitation of flexion by no more than 
5 degrees (135).  No limitation of extension has ever been 
demonstrated.  Accordingly, an increased evaluation to 
20 percent under Diagnostic Code 5260 for flexion limited to 
30 degrees, or under Diagnostic Code 5261 for extension 
limited to 15 degrees is also not warranted.  The veteran 
does not have ankylosis of the knee joint (complete bony 
fixation), so no higher evaluation under Diagnostic Code 5256 
is warranted.  The veteran is also not shown to have either a 
nonunion or malunion of the tibia and fibula, so an increased 
evaluation under Diagnostic Code 5262 is not warranted.  

In July 1997, VA General Counsel issued a precedent opinion 
which held that a claimant who had arthritis and instability 
of the knee might be rated separately for both arthritis and 
instability.  VAOPGCPREC 23-97.  However, although the 
veteran is rated under 10 percent for slight instability 
under Diagnostic Code 5257, to warrant a separate schedular 
evaluation for arthritis, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero percent rating under Diagnostic Codes 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) to obtain a separate rating.  There is no 
such limitation of either extension or flexion on file, so a 
separate compensable evaluation for arthritis is not 
warranted.  

Finally, the Board has considered an increased evaluation in 
consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The veteran is shown to have 
periodic flareups resulting in swelling of the knee for which 
he has received both aspiration of fluid and injection of 
anti-inflammatory agents.  However, the Board considers that 
the presently assigned 10 percent evaluation is, in effect, 
an existing award in consideration of flareups on use, since 
there is an absence of evidence of instability of any kind to 
warrant the currently assigned 10 percent evaluation under 
Diagnostic Code 5257.  An evaluation in excess of 10 percent 
is not warranted.

The veteran also seeks increased evaluations for his diabetes 
mellitus, and for diabetic neuropathy of the lower 
extremities, each of which is separately rated 20 percent at 
present.  Diabetes had onset in 1999, and neuropathy of the 
extremities was first identified in 2001.  

The veteran was seen as an outpatient in March 2001 with 
complaints of foot pain.  There was no history of diabetic 
foot sores but the veteran did wear boots at work.  The 
assessment was a diabetic neuropathy without evidence of 
ulceration or infection as the cause of foot pain and also 
with good pulses.  

In October 2001, a VA examination for diabetes noted the 
veteran was 6 feet, 2 inches, and weight 305 pounds.  It was 
recorded that there "are no restrictions to his activities at 
the present time."  The veteran was taking diabetic 
medication.  He complained of tingling in his fingers, and 
there was also decreased filament sensation of the lower 
toes.  No diabetic ulcerations or weeping of the lower 
extremities was noted.  There was fungal growth of the 
toenails, and there was strong pedal pulses and strong radial 
pulses.  

In April 2002, the veteran was seen as an outpatient and it 
was specifically noted that he had bilateral pes planus (flat 
feet) and onychomycosis (fungal toenails).  Strength tested 
as fully normal at 5/5 for the lower extremities.  

In May 2002, the veteran was provided a VA neurological 
examination.  He reported having a tingling in his toes with 
a numbness in the toes and feet extending up to the ankles.  
He reported difficult walking more than 100 yards before 
feeling pain in the feet and ankles which was an aching 
sensation.  He played golf and needed to use a cart.  The 
veteran was noted to drink 12 to 18 beers per week and vodka 
on a weekly basis.  He denied using tobacco.  On examination, 
there was some erythema in the feet, but no open sores, 
laceration or abscesses.  Examination revealed an approximate 
75 percent decreased pinprick below the knees on both sides 
but motor examination of the lower extremities revealed 5/5 
bilateral strength in all muscle groups throughout.  The 
impression was bilateral chronic neuropathy which was likely 
contributed to both by the veteran's condition of diabetes, 
and excessive consumption of alcohol.  The veteran was to be 
referred to the neurology clinic for further workup and 
treatment, and it was recorded that his use of alcohol should 
also be addressed as an important potential contributing 
factor.  

In January 2003, the veteran was provided with a VA 
examination of arteries and veins with claims folder review.  
He had been treated for peripheral vascular disease since 
1990, years before the onset of diabetes mellitus.  The 
peripheral vascular disease resulted in decreased circulation 
of the lower extremities with some pitting edema and 
cramping.  The veteran weighed 330 pounds.  Extremity muscle 
strength was 5/5 throughout and there was full range of 
motion of the upper and lower extremities without pain, 
discomfort or crepitus.  The diagnoses included diabetes and 
hypertension, and also peripheral vascular disease of both 
lower extremities first diagnosed in 1990.  The physician 
reported that peripheral vascular disease was not secondary 
to diabetes since it preceded the onset of diabetes by some 
nine years.  Cramping of the feet due to peripheral vascular 
disease commenced in 1990, years before the veteran was 
diagnosed with diabetes.  

In October 2003, the veteran was provided a VA examination 
for diabetes with claims folder review.  Examination revealed 
decreased pinprick and vibratory sensation of the fingertips 
and palms of both hands, and of the plantar and ankle area.  
The veteran complained of difficulty climbing ladders, and 
the examining physician wrote that the veteran might restrict 
his activities on his own, but that he had not been 
instructed by medical personnel to restrict his activities in 
any way.  The veteran reported difficulty walking beyond 50 
or 60 feet before having troubles with his feet, and the 
physician wrote that in September 2003, the veteran walked 
thirteen minutes on a treadmill for a stress test stopping 
(according to the report) because of knee pain, without 
complaints of numbness or tingling.  The diagnosis was 
Type II diabetes mellitus with "moderate" peripheral 
neuropathy of both hands and both lower extremities.  The 
physician also noted that reported cramps were not related to 
the diagnosis of diabetes.  

In August 2004, the veteran was seen as an outpatient and it 
was noted that he had classic tinea pedis with onychomycosis 
of the feet.  

In May 2005, the veteran was seen as an outpatient for a 
routine diabetes check.  It was noted that his glucose 
readings ranged from 152 to 244 and there was a need for 
better glycemic control, including exercise and a diet 
limiting carbohydrate intake.  Diabetes was poorly 
controlled.  

In April 2006, the veteran was provided a VA examination for 
diabetes with claims folder review.  He admitted continuing 
to use alcohol up to three times weekly.  He had never been 
hospitalized for diabetes.  "He denies any restrictions on 
his activities on account of his diabetes."  Current 
treatment included Glyburide, Metformin, and insulin.  
Frequency of visits to diabetic care provider was listed as 
four times annually.  He described both anesthesia and 
paresthesias to both feet and hands.  Examination of the feet 
revealed no gross deformity but there was onycholysis on the 
great toenails bilaterally, and there was some corn formation 
on the dorsal left foot.  There was decreased sensation to 
monofilament testing of both feet.  There were no open 
lesions, ulcers, or cracks or breaks of the skin.  Glucose 
was elevated, but renal function and liver function was 
normal.  Diagnoses included diabetes and neuropathy of the 
upper and lower extremities.  

Diabetes is evaluated in accordance with the Schedular 
criteria at Diagnostic Code 7913 which provides a 10 percent 
evaluation when diabetes is managed by restricted diet only, 
a 20 percent evaluation when diabetes requires insulin and a 
restricted diet, or an oral hypoglycemic agent and restricted 
diet, and a 40 percent evaluation if requiring insulin, 
restricted diet, and a regulation of activities.  

The veteran has been in receipt of a 20 percent evaluation 
since the date of his claim for service connection for this 
disability.  The evidence on file obviously reveals that the 
veteran requires oral hypoglycemic agents, insulin and a 
restricted diet.  However, there is no competent clinical 
evidence or opinion on file which includes a medically 
required regulation of activities.  Indeed, one examination 
reports that although the veteran may limit certain of his 
occupational activities, there is no actual restriction of 
activities imposed by healthcare providers.  The evidence on 
file also makes it clear that the veteran himself is not very 
compliant in controlling his diabetes by proper glucose 
testing, regulation of diet, exercise, loss of weight, and 
abstinence from alcohol.  Proper attention to these matters 
is routinely recommended in the clinical evidence on file 
would certainly improve the veteran's diabetes, but these 
items are not a regulation of activities as contemplated in 
the Schedular criteria.  An evaluation in excess of 
20 percent is not warranted.

The Schedular criteria for evaluating this diabetic 
neuropathy is included at Diagnostic Code 8620 which provides 
a 10 percent evaluation for mild symptoms, a 20 percent for 
moderate symptoms, a 40 percent evaluation for moderately 
symptoms, and a 60 percent evaluation for severe symptoms 
with marked muscular atrophy.

The veteran has been in receipt of a 20 percent evaluation 
for moderate diabetic neuropathy of each leg since his date 
of claim for diabetes in 2001.  The clinical evidence on file 
during the pendency of this appeal reveals that symptoms 
attributable to diabetic neuropathy of the lower extremities 
include paresthesia and tingling, with reduced sensitivity 
and pulses below the calves on each leg equally.  

The veteran has had peripheral vascular disease with a degree 
of venous insufficiency, periodic pitting edema and cramping 
since 1990, nine years before the onset of diabetes, and 
peripheral vascular disease is not service-connected and 
symptoms of peripheral vascular disease may not be considered 
in assigning a compensable evaluation for diabetic 
neuropathy.  38 C.F.R. § 4.14.    Diabetic neuropathy has 
specifically been characterized as "moderate" in at least one 
VA examination, and no medical evidence on file reveals that 
diabetic neuropathy of the lower extremities is moderately 
severe in nature.  It is noteworthy that lower extremity 
muscle strength has been characterized as full and complete 
at 5/5 in virtually every examination and outpatient 
treatment record on file.  

Additionally, the veteran has often complained of sore or 
painful feet, but diagnoses of chronic pes planus (flat 
feet), tinea pedis, onychomycosis of the nails and cramping 
due to peripheral vascular disease are not symptoms which may 
be considered in assigning a compensable evaluation for 
diabetic neuropathy of the lower extremities.  
38 C.F.R. § 4.14.  Tinea pedis, pes planus, and onychomycosis 
of the nails are not shown by the competent evidence on file 
to be attributable to diabetes or diabetic neuropathy of the 
lower extremities or to incidents of service.  It is 
additionally noteworthy that no medial evidence on file has 
ever confirmed any diabetic sores or lesions of the lower 
legs or feet.  The veteran's chronic symptoms dysthesia, 
paresthesia and tingling with loss of sensation and pedal 
pulses at and below the calves warrants the currently 
assigned 20 percent evaluations for moderate incomplete 
paralysis at all times during the pendency of this appeal.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension secondary 
to diabetes mellitus is denied.

Entitlement to an evaluation in excess of 10 percent for the 
residuals for right knee fracture is denied.

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.

Entitlement to an evaluation in excess of 20 percent for each 
of both lower extremities for diabetic neuropathy is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


